     Case 2:19-cv-06893-CJC-AGR Document 23 Filed 06/15/21 Page 1 of 2 Page ID #:114




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11
      ROBERT H. NEWELL,                      ) Case No.: CV 19-06893-CJC (AGRx)
                                             )
12                                           )
                   Plaintiff,                )
13
            v.                               )
                                             ) JUDGMENT
14                                           )
      WILLIAM P. BARR, United States         )
15
      Attorney General; NICOLA T. HANNA, )
                                             )
16    United States Attorney for the Central )
      District of California; and UNITED     )
17
      STATES OF AMERCA,                      )
                                             )
18                                           )
                   Defendants.               )
19                                           )
                                             )
20                                           )
                                             )
21                                           )
                                             )
22

23
            In this case, Plaintiff Robert H. Newell challenges child pornography statutes in
24
      this era of advanced technology. (Dkt. 1.) Defendants moved to dismiss Plaintiff’s
25
      Complaint under Federal Rules of Procedure 12(b)(1) and 12(b)(6). Having considered
26
      the papers presented, the Court hereby ORDERS that:
27

28


                                                  -1-
     Case 2:19-cv-06893-CJC-AGR Document 23 Filed 06/15/21 Page 2 of 2 Page ID #:115




 1          1. Defendants’ motion to dismiss (Dkt. 14) is GRANTED, and Plaintiff’s
 2             Complaint is DISMISSED WITHOUT PREJUDICE.
 3          2. Plaintiff shall take nothing on his complaint against Defendants.
 4          3. Judgment is hereby entered in favor of Defendants and against Plaintiff.
 5

 6          DATED:      June 15, 2021
 7                                                __________________________________
 8                                                       CORMAC J. CARNEY
 9                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
